DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-26, 28 and 29 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. US 2008/0168710 to MacKenzie view of U.S. Patent No. 5,281,185 to Lee and U.S. Patent No. 6,606,823 to McDonough.
Regarding Claims 1,2, 5-16, 19-23, 25, 26, MacKenzie teaches a method of installing a green roof planter assembly, comprising: providing a first planter module including a bottom wall and a plurality of side walls each having a top edge and that cooperate with the bottom wall of the first planter module to form an interior space of the first planter module, wherein at least a pair of the plurality of side walls of the first planter module cooperate to form a first corner there between, the first corner defines a length there along; providing a second planter module including a bottom wall and a plurality of side walls each having a top edge and that cooperate with the bottom wall of the second planter module to form an interior space of the second planter module adapted to receive plant matter therein, wherein at least a pair of the plurality of 
MacKenzie is silent on wherein first planter module includes a first relief located along the length of the first corner providing a coupling member; and wherein the second planter module includes a second relief located along the length of the second corner; and inserting the 
MacKenzie as modified by Lee teaches the method steps that the connector/coupling member is inserted in the slot of one module and the remainder if the coupling member is exposed and received in the slot of an aligned, adjoining module). The method step of the horizontal direction until the coupling member is received within the second relief is readily apparent during the operation of the coupling of two side by side, adjacent modules of Lee. The slots of Lee have to horizontally line-up and the block has to move in a horizontal direction to receive the coupler in both slots.
Applicant is concerned with coupling two or more units together so that the two or more individual units come together to form a single larger unit. In other words, applicant is concerned with coupling/connecting modular units together. Lee is concerned with the same problem. Lee teaches element #58 is coupling/connector that frictionally holds units together (Lee abstract line 17-18). Lee element #58 teaches the general knowledge of a known coupling/connector to interlock modular units together to form a larger unit.

Two units coupled together are of greater collective weight and satisfy the claimed result of the coupling member and tab each inhibiting vertical movement of the first planter module with respect to the second planter module in response to wind force.
MacKenzie as modified satisfies the amendment that wherein the first, second and third reliefs are positioned closer to the top edge of the side wall than to the bottom wall (Lee Fig.31 block element #52 has two slots, one slot is closer to the top edge than the bottom wall and the other slot is closer to the bottom wall than the top edge, applicant’s claim language does not exclude the presence of more than one slot nor has applicant claimed specific dimension for the length of the side wall). Lee teaches the general knowledge of one of ordinary skill in the art that a slot be positioned closer to the top edge than to the bottom wall for stability/sturdy structure and security as taught by Lee. Thus, Lee teaches the known, general knowledge that the relief joint should be placed close to an edge of the sidewall including the top edge.
McDonough is cited merely as supporting evidence that it is known by one of ordinary skill in the art of green roof planters to use a combination of couplers when installing green roof planters by connecting modules together. McDonough is only cited as general knowledge that one of ordinary skill in the art would look to a combination of and/or additional couplers and not 
Regarding Claims 3 and 17, MacKenzie as modified teaches providing a removable collar member extending upwardly from at least a select one of the plurality of sidewalls of the first planter module, and wherein the collar member is adapted to retain a plant matter that extends above the plurality of sidewalls of the first planter module (MacKenzie Fig. 5A #18).
Regarding Claims 4 and 18, MacKenzie as modified teaches the collar member is supported within the interior space of the first planter module by at least one support tab that extends inward towards the interior space of the first planter module from at least a select one of the bottom wall of the first planter module and the plurality of side walls of the first planter module (MacKenzie Fig. 5A #28).
Regarding Claim 24, MacKenzie as modified by Lee teaches the first relief is the only relief located along the length of the first corner, and the second relief is the only relief located along the length of the second corner. Lee teaches embodiments where only a single relief is located along the length of the member (Lee Fig. 1 and 3 #112). In addition, merely eliminating an element when the function of the element is not needed is merely an obvious engineering design choice and does not present a patentably distinct limitation over the prior art of record [In re Karlson, 311 F.2d 581,583, 186 USPQ 184, 186 (CCPA 1963)] based on the length of the corner. Furthermore, a modification of this nature is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.

Regarding Claim 29, MacKenzie as modified teaches the first corner is undivided along the length of the first corner but for the single slot (MacKenzie Fig. 2 #16 shows a corner of #16 with no relief/undivided, but as modified by Lee Fig. 1 corner of #118 has relief #12, i.e. a single slot).

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. US 2008/0168710 to MacKenzie view of U.S. Patent No. 5,281,185 to Lee and U.S. Patent No. 6,606,823 to McDonough as applied to claim 1 above, and further in view of U.S. Patent No. 3,891,335 to Feil.
Regarding Claim 27, MacKenzie as modified is silent on the coupling member including an aperture extending therethrough.  However, Feil teaches the general knowledge of one of ordinary skill in the art that it is known to provide a coupling member with an aperture extending therethrough (Feil Fig. 2 #17 and/or #18).  It would have been obvious to one of ordinary skill in the art to further modify the teachings of MacKenzie with the teachings of Feil at the time of the invention for storing the coupling member on a dowel as taught by Feil (Feil Col. 4 lines 1-9).  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.
   Response to Arguments
Applicant's arguments filed 14 October 2021 have been fully considered but they are not persuasive.
	The language of the amended claim reads as “the coupling member and the tab member each inhibit vertical movement of the first planter module with respect to the second planter 
	In addition, U.S. Patent No. 7,603,808 to Carpenter et al uses two forms of coupling in roof planter application (Carpenter Fig. 1 #13 and #14).  This is merely another example of how one of ordinary skill in the art would use more than one coupler when connecting and securing roof planters.  Modifying MacKenzie with the additional coupler of Lee is clearly within the level of one of ordinary skill in the art.
It was determined by the PTAB in the parent application 13/538,254 an apt description of the problem being faced is “coupling/connecting modular units together” and that “Lee is concerned with the same problem.” Ans. 5. While, at first glance, it may not seem as if a toy block connection device is particularly related to the field of securing planter modules, when properly viewed through the Examiner's broader lens of solving the problem of how to connect modular units together, the applicability of Lee is more clear. This is further elucidated when viewing the actual system of Lee in comparison with the invention at issue. Appellant’s and Lee’s connector systems are essentially identical; it is only the application that is different.”
In addition, Lee teaches joining two units together to form a single unit. This unification is intended to keep the units together and prevent displacement from each other. In addition, Lee teaches the use of more than one couple along a side of the unit. Thus, the teachings of Lee 
The examiner reiterates that MacKenzie teaches placing the modules in touching relationship in Fig. 1. MacKenzie is merely silent on the coupler positioned in a relief which is satisfied by the teachings of Lee. Installation would be in inherent in a horizontal direction in this application since the planters are placed on the roof and the relief is in the edge of a vertical sidewall. In order for the coupler to be receive in both slots the module is going to have to move towards each other in a horizontal direction.
MacKenzie teaches a tab member (that is flat without a hook) extending outwardly from the top edge of one of the sidewalls of a planter module that overlaps an adjacent planter module edge (MacKenzie Fig. 6 #29, paragraph [0025] last sentence). MacKenzie interconnects the modules when they are placed in rows on the roof as taught in paragraph [0027)). MacKenzie teaches that the weight of one planter will help to hold an adjacent planter in place. However, the tab member of MacKenzie does not interlock the two adjacent planters together. That is why one of ordinary skill in the art would look to the teachings of Lee to modify the teachings of MacKenzie.
A new grounds of rejection is made to address newly added claim 27.  An aperture in the coupling member is a known feature taught by the prior art of record.  Such a further modification to MacKenzie would merely be an application of a known technique to a known device ready for improvement to yield predictable results.
The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



15 November 2021